UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ABDUL RAZAK ALI,                               )
                                                )
                        Petitioner,             )
                                                )
                 v.                             )   Civil Case No. 10-1020 (RJL)
                                                )
                            1
 BARACK H. OBAMA, et al.,                       )
                                                )
                        Respondents.            )




                                MEMORA~             ORDER
                                   (JunelJ_, 2012) [#1487]

       On January 11, 20 11, this Court denied petitioner's petition for a writ of habeas

corpus, Mem. Order [Dkt. #1448], and issued its final judgment on March 9, 2011,

Final J. [Dkt. #1472]. Thereafter, petitioner filed two additional motions requesting a

new merits hearing and sanctions, [Dkt. ##1447, 1451], as well as two supplements to

those motions, [Dkt. ## 1468, 1487]. The Court denied both motions. See Order [Dkt.

#1474] (Mar. 11, 2011) (denying Dkt. #1447); Min. Order (Mar. 11, 2011) (denying Dkt.

#1451). On March 8, 2011, petitioner filed his Notice of Appeal [Dkt. ##1471, 1485] to

this Court's finaljudgment. 2 On May 9, 2011, however, petitioner filed a motion with

our Court of Appeals requesting that it hold petitioner's appeal in abeyance pending this


       1
         Pursuant to Federal Rule of Civil Procedure 25( d), if a public officer named as a
party to an action in his official capacity ceases to hold office, the court will
automatically substitute that officer's successor. Accordingly, the Court substitutes
Barack H. Obama for George W. Bush.
       2
           Petitioner filed an additional Notice of Appeal on May 2, 2011. [Dkt. # 1489].
Court's determination ofhis pending "Rule 60(b) motion[s]." Unopposed Mot. to Stay

Appeal Pending Resolution of Appellant's Rule 60(b) Mot., Ali v. Obama, No. 11-5102

(D.C. Cir.), filed May 9, 2011 [Dkt. #1306982]. Our Circuit Court granted that motion

on May 13,2011, Ali v. Obama, No. 11-5102, slip op. at 1 (D.C. Cir. May 13, 2011)

(citing Fed. R. App. P. 12.1), and on May 17, 2011, this Court denied petitioner's first

supplemental motion [Dkt. # 1468], finding petitioner had failed to "carr[y] the burden

required to re-open his case." Mem. Order [Dkt. #1496] at 2. 3

       Currently before the Court is petitioner's Second Supplement to Motion (and

Renewed Motion) For Entry of the Writ Or, In the Alternative, a New Hearing and For

Sanctions ("2d Supp. Mot.") [Dkt. #1487]. Petitioner now asks this Court to grant a new

merits hearing, based on two new "facts": (1) a recently published photograph, which

"the government ... contends" is of petitioner, that he claims "is not of the same person

shown to this Court at the hearing as being the petitioner," 2d Supp. Mot. at 1; and (2) the

statement of a former prosecutor with the Office of Military Commissions who admits

"that photo identifications of detainees by other detainees w[ ere] often rigged," id. at 2.

The Government opposes the motion claiming in essence that the petitioner's arguments,

even if true, do not meet the standard necessary to warrant reopening his merits hearing.

       The Court has reviewed the pleadings and the record herein, and I find no reason

to depart from my previous decisions. Accordingly, it is hereby




       3
        Petitioner filed a motion to clarify the Court's May 17, 2011 ruling [Dkt. #1498],
which the Court denied by Minute Order on October 4, 20 11.
                                              2
      ORDERED that petitioner Abdul Razak Ali's, a.k.a. Saeed Bakhouche's, Second

Supplement to Motion (and Renewed Motion) For Entry of the Writ Or, In the

Alternative, a New Hearing and for Sanctions [Dkt. #1487], is DENIED.

      SO ORDERED.




                                             United States District Judge




                                         3